Citation Nr: 1100615	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-06 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral foot disability 
(claimed as jungle rot).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1966 to May 1968.  Service in the Republic of Vietnam is 
indicated by the record.  The Veteran is the recipient of the 
Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's claim.

In November 2010, the Veteran presented sworn testimony during a 
personal hearing in Montgomery, Alabama, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

For reasons stated below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for a 
bilateral foot disability.  After having carefully considered the 
matter, and for reasons expressed immediately below, the Board 
finds that the claim on appeal must again be remanded for further 
evidentiary development.  

Reason for remand

The Veteran has asserted entitlement to service connection for a 
bilateral foot disability (claimed as jungle rot), which he 
contends is due to his military service.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), the October 2009 VA examiner 
indicated that the Veteran is currently diagnosed with tinea 
pedis and anonychia of digits one through five, bilaterally.  
Hickson element (1) is therefore satisfied.

As to element (2), in-service injury or disease, the Veteran 
recently testified that he experienced cracking, peeling, and 
bleeding of his feet during his military service.  He further 
testified that he was treated in the field with cream for his 
complaints of foot problems.  See the November 2010 Board hearing 
transcript, pgs. 4-5, 8.  Although there is no documentation of 
any such symptoms or treatment in the Veteran's service treatment 
records, the Board finds that the Veteran is competent to testify 
to symptoms such as cracking, peeling, and bleeding of the feet.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge].  Moreover, it is undisputed that the Veteran 
participated in combat during his Vietnam service.  As such, the 
Board finds that the Veteran's testimony is sufficient proof of 
his in-service symptoms and treatment.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).  Additionally, the 
Board notes that as the Veteran served in Vietnam, it is 
undisputed that he was exposed to herbicides, namely Agent 
Orange.  Hickson element (2) is therefore satisfied.

Regarding crucial Hickson element (3), medical nexus, the Veteran 
has submitted two private medical opinions in support of his 
claim.  In a statement dated April 2006, Dr. T.A.T. indicated 
that the Veteran's fungal infection of the toenails "seems to be 
service-connected to his time in Vietnam."  Additionally, in a 
statement dated April 2006, Dr. T.B.P. indicated that the 
Veteran's problems with his feet "may go back to his Vietnam 
experiences with the Armed Forces. . .  It is my opinion that the 
mycotic nail changes did in fact arise from his years with the 
military in Vietnam as this is a very common finding in 
veterans."  Critically, the April 2006 statements of Dr. T.A.T. 
and Dr. T.B.P. are admittedly speculative and provide little or 
no rationale for their conclusions.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the physician 
to provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  Moreover, the Court of Appeals for 
Veterans' Claims (the Court) recently held in Jones v. Shinseki, 
23 Vet. App. 382 (2010) that in order to rely upon a statement 
that an opinion cannot be provided without resorting to mere 
speculation, it must be clear that the procurable and assembled 
data was fully considered and the basis for the opinion must be 
provided by the examiner or apparent upon a review of the record.  
As indicated above, the April 2006 private medical opinions 
provided incomplete rationale.  As such, these medical opinions 
are entitled to little weight of probative value.

There is no other competent medical opinion of record which 
addresses the issue of medical nexus.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern the relationship, if any, between the Veteran's 
currently diagnosed bilateral foot disability and his military 
service, to include his in-service bilateral foot problems and 
exposure to herbicides.  A medical opinion is therefore 
necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 
38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder, including a 
copy of this Remand, and provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's diagnosed bilateral 
foot disability is related to his military 
service to include his undisputed in-
service treatment for cracked, peeling, 
and bleeding feet and his in-service 
herbicide exposure.  In providing this 
opinion, the examiner should note the 
multiple statements of the Veteran 
concerning continuity of symptomatology and 
the September 2009 lay statement from Mrs. 
S.F. to the extent that the Veteran has 
continually experienced foot problems since 
his military discharge.

If the reviewing physician determines that 
an additional examination and/or diagnostic 
testing are necessary, this should be 
accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear and 
thorough rationale for his or her 
conclusions with references to the evidence 
of record and must provide a discussion of 
the facts and medical principles involved.

2.  After undertaking any additional 
development which it deems necessary, VBA 
should then readjudicate the Veteran's 
claim of entitlement to service connection 
for a bilateral foot disability.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


